June 2, 2006

Mr. Harry M. Reasoner
Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2300
Houston, TX 77002-6760

Mr. Jeffery T. Nobles
Beirne Maynard & Parsons, L.L.P.
1300 Post Oak Blvd, Suite 2500
Houston, TX 77056-3000

RE:   Case Number:  04-0409
      Court of Appeals Number:  14-00-00569-CV
      Trial Court Number:  95-036693

Style:      MICHAEL T. WILLIS, FRANCIE WILLIS, URBAN RETREAT OF HOUSTON,
      INC., AND WILLIS HITE ENTERPRISES, INC.
      v.
      DAN DONNELLY

Dear Counsel:

      Today the Supreme Court of Texas (Justice  O'Neill,  Justice  Brister,
and Justice Medina not sitting) delivered the enclosed opinion and  judgment
in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Mr. Ed Wells     |
|   |Mr. Charles      |
|   |Bacarisse        |